Citation Nr: 0720594	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's bilateral hearing loss has been manifested by no 
more than Level III hearing in the right ear and Level II 
hearing in the left ear.

2.  The veteran is receiving the maximum schedular evaluation 
for bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).  

2.  There is no legal basis for the assignment of a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155; 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in July 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In June 2003, the veteran filed a claim seeking service 
connection for bilateral hearing loss.  In September 2003, 
the RO issued a rating decision which granted service 
connection for bilateral hearing loss, and assigned thereto 
an initial noncompensable disability rating, effective from 
June 13, 2003.  The veteran subsequently filed an appeal of 
this decision seeking a compensable initial disability rating 
for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), to compensate reductions in earning capacity as a 
result of the specific disorder.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, since the veteran appealed the initial 
rating assigned in this matter, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the rating assigned may be higher or lower for segments of 
the time under review on appeal, i.e., the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four, with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, the Roman numeral designation for hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment from 


either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear is evaluated separately.  38 
C.F.R. § 4.86(b).

In November 1999, a private audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
5
0
10
10

The report did not provide the results of a controlled speech 
discrimination test, and did not conclude with a diagnosis.

In July 2003, a VA audiological examination was conducted.  
The report noted the veteran's complaints of bilateral 
hearing loss and tinnitus.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
20
15
5
15
15

The average puretone threshold in the right ear was 21 
decibels and was 13 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability, using the 
Maryland CNC word list, of 80 percent in the right ear and of 
84 percent in the left ear.  The report concluded with a 
diagnosis of mild sensorineural hearing loss from 6000 Hertz 
to 8000 Hertz in both ears.  Hearing was within normal limits 
in both ears from 250 Hertz to 4000 Hertz.

In April 2004, a second private audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
15
15
LEFT
25
25
10
15
20

The report did not provide the results of a controlled speech 
discrimination test, and did not conclude with a diagnosis.

Based upon a review of the record, the Board concludes that a 
compensable initial disability rating for service-connected 
bilateral hearing loss is not warranted.

The veteran's hearing loss as shown in the July 2003 VA 
audiological examination, results in Level III hearing acuity 
in the right ear, and Level II hearing acuity in the left 
ear.  38 C.F.R. § 4.85, Table VI.  The assignment of a rating 
for hearing loss is achieved by a mechanical application of 
the Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  With a numeric 
designation of III for the right ear and II for the left ear, 
the point of intersection on Table VII requires assignment of 
a noncompensable rating under Diagnostic Code 6100.  The 
Board also notes that the veteran's hearing loss does not 
satisfy the "exceptional pattern" defined in 38 C.F.R. § 
4.86.  

The private examinations performed in November 1999 and April 
2004 are not sufficient for rating the veteran's service-
connected bilateral hearing loss.  The private examinations 
fail to include results from a speech discrimination test 
(Maryland CNC).  See 38 C.F.R. § 4.85(a).  In addition, the 
puretone threshold averages obtained from the April 2004 
audiogram and the speech recognition scores noted on the July 
2003 VA examination, if used together, would not indicate a 
compensable evaluation.

The presently assigned noncompensable disability evaluation 
accurately depicts the severity of the veteran's bilateral 
hearing loss as contemplated by the Schedule for 


the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson, 12 Vet. App. 
at 119; see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).  As the 
preponderance of the evidence is against the claim for a 
higher rating for service-connected bilateral hearing loss, 
the benefit of the doubt rule is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Tinnitus

The veteran has claimed entitlement to a higher evaluation 
for tinnitus.  The veteran's service-connected bilateral 
tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which provides that a maximum 10 percent 
evaluation is warranted for tinnitus.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  If a veteran is at the maximum evaluation and no 
other criteria are applicable, there is no case in 
controversy.  In order for a claim to proceed, there must be 
a benefit.  In this case, the maximum rating allowed for 
tinnitus under the applicable diagnostic code is 10 percent.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher 
schedular rating cannot be granted.

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  Accordingly, the 
veteran's appeal must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002). 


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


